


EXHIBIT 10(xviii)
FIRST AMENDMENT TO THE
ANADARKO SAVINGS RESTORATION PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2007)


WHEREAS, Anadarko Petroleum Corporation (the "Sponsor") sponsors the Anadarko
Petroleum Corporation Savings Restoration Plan, as amended and restated
effective January 1, 2007 (the "Plan"), for the benefit of its eligible
employees and their beneficiaries; and


WHEREAS, effective for plan years beginning on or after January 1, 2007, certain
participants in the Anadarko Employee Savings Plan, as amended and restated
effective as of December 31, 2008 (the "ESP"), are entitled to an employer
contribution equal to four percent (4%) of their base compensation paid during
each payroll period (a "PWA Contribution"); and


WHEREAS, Section 4.01 of the Plan provides that "the Committee shall credit to
the Participant's Post-2004 Savings Restoration Account" for each Plan Year
beginning on or after January 1, 2005 the "Company Matching Contributions" that
would have been allocated to their accounts under the ESP but for application of
the limits under Sections 401(a)(17) and 415 of the Internal Revenue Code of
1986, as amended; and


WHEREAS, the Sponsor desires to clarify that, for purposes of determining the
amount of contributions that are made to the Plan for Plan Years beginning on or
after January 1, 2007, the definition of "Company Matching Contributions”, also
includes any PWA Contributions; and


WHEREAS, pursuant to Section 7.11 of the Plan, if any Plan provision does not
accurately reflect its intended meaning, as determined by the Committee
designated under the Plan in its sole and exclusive judgment, the Committee may
amend the Plan retroactively to cure any such ambiguity without the need for
approval by the Board of Directors of the Sponsor;


NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended,
effective as of January 1, 2007, as follows:


1.    Effective as of January 1, 2007, Section 4.01 of the Plan is hereby
amended by inserting the following new subsection (w) before existing subsection
(x):


(w) for purposes of the Plan, including this Section 4.01, the term "Company
Matching Contributions" shall include and encompass any Employer Safe-Harbor
Contributions and PWA Contributions made to a Participant's Account under the
Savings Plan (as such terms are defined in the Savings Plan);


2.    Effective as of January 1, 2007, Section 6.03 of the Plan is hereby
amended to provide as follows:


6.03 Vesting A Participant shall be 100% vested in his entire Account at all
times, except the portion of the Account attributable to PWA Contributions made
under the Savings Plan shall vest in accordance with the vesting schedule in the
Savings Plan for PWA Contributions. The amount credited to a Participant's
Account which is not vested upon the Participant's Separation from Service shall
be forfeited.

1



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been approved and executed by a duly
authorized officer of the Sponsor, on behalf of the Sponsor, on this 1st day of
July, 2010.




ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Julia A. Struble
Name:
Julia A. Struble
Title:
VP, Human Resources






2

